Title: From George Washington to Samuel Vaughan, 18 November 1786
From: Washington, George
To: Vaughan, Samuel



My Dr Sir,
Mount Vernon 18th Novr 1786.

The obligations you are continually laying me under, are so great that I am quite overwhelmed & perfectly ashamed of myself for receiving them, notwithstanding your politeness leaves me without a choice. The picture of a battle in Germany, & the Jarrs came very safe. The first is fine: the latter is also fine and exceedingly handsome—they shall occupy the place you have named for them.
May I hope Sir, that you have heard of the safe arrival of your Lady & family in England. Every occasion which informs me of your health and happiness, is pleasing to me; but none would equal that of testifying under my own roof the sentiments of perfect esteem & regard, with which I have the honor &c.

G: Washington

